EXHIBIT 10.1
WAIVER, CONSENT, PARTIAL RELEASE
AND SEVENTH AMENDMENT TO
AMENDED REVOLVING CREDIT AGREEMENT
AND LOAN DOCUMENTS
     WAIVER, CONSENT, PARTIAL RELEASE AND SEVENTH AMENDMENT, dated as of June 1,
2010 (this “Agreement”), by and among Alon USA Energy, Inc., a Delaware
corporation (the “Parent”), Alon USA, LP, f/k/a SWBU, L.P., a Texas limited
partnership (“Alon LP”; together with such other subsidiaries of the Parent as
may be designated as a borrower under the Credit Agreement by Alon LP with the
prior written consent of the Agent (as defined below) and the Required Lenders
(as defined in the Credit Agreement), each individually a “Borrower”, and,
collectively, the “Borrowers”), all direct and indirect subsidiaries of the
Parent other than the “Excluded Subsidiaries” referred to below (the Parent and
such direct and indirect subsidiaries that are not Excluded Subsidiaries are
hereinafter referred to individually as a “Guarantor Company” and, collectively,
as the “Guarantor Companies”), the Lenders (as defined below), Israel Discount
Bank of New York, as administrative agent, co-arranger and collateral agent for
the Lenders (in such capacity, the “Agent”), and Bank Leumi USA, as co-arranger
for the Lenders (“Bank Leumi”).
W I T N E S S E T H
     WHEREAS, the Borrowers, the Guarantor Companies, the financial institutions
from time to time party thereto (each a “Lender” and collectively, the
“Lenders”), the Agent and Bank Leumi are parties to the Amended Revolving Credit
Agreement, dated as of June 22, 2006 (as amended by (i) the First Amendment,
dated as of August 4, 2006, (ii) the Waiver, Consent, Partial Release and Second
Amendment, dated as of February 28, 2007, (iii) the Third Amendment, dated as of
June 29, 2007, (iv) the Waiver, Consent, Partial Release and Fourth Amendment,
dated as of July 2, 2008, (v) the Fifth Amendment, dated as of July 31, 2009,
and (vi) the Sixth Amendment to the Credit Agreement, dated as of May 10, 2010,
the “Credit Agreement”), pursuant to which the Lenders have made revolving loans
to the Borrowers;
     WHEREAS, the obligations of the Borrowers and the Guarantor Companies to
the Agent and the Lenders in respect of the Credit Agreement and the other Loan
Documents are secured, inter alia, by the collateral and other security
interests referred to in the Credit Agreement, the Security Agreement, the
Pledge Agreement and the other Security Documents;
     WHEREAS, the Borrowers have informed the Lenders that (i) Alon Bakersfield
Holdings, Inc., a Delaware corporation and a direct, wholly-owned subsidiary of
Alon Assets (“Bakersfield Holdings”), (ii) Alon Bakersfield Assets, Inc., a
Delaware corporation and a direct subsidiary of Bakersfield Holdings
(“Bakersfield Assets”), (iii) Alon Bakersfield Operating, Inc., a Delaware
corporation and a direct subsidiary of Bakersfield Holdings (“Bakersfield
Operating”), and (iv) Alon Bakersfield Logistics, Inc., a Delaware corporation
and a direct, wholly-owned subsidiary of Bakersfield Holdings (“Bakersfield
Logistics”; together with Bakersfield Holdings, Bakersfield Assets, Bakersfield
Operating, and each other Person (other than any Person that has been at any
time a party to the Credit Agreement) that becomes a Subsidiary of Bakersfield
Holdings from time to time, the “Released Parties”), intend (A) to acquire
certain hydrocarbon inventories and fixed assets located at the Big West
Refinery, in

 



--------------------------------------------------------------------------------



 



Bakersfield, California, from Big West of California, LLC (the “Bakersfield
Refinery Assets”) and (B) to enter into loan documents to finance the
acquisition of the Bakersfield Refinery Assets (the agreements, instruments and
documents executed and delivered to evidence, govern and secure any of the
obligations of Bakersfield Logistics and the other Released Parties, each as
amended, supplemented or otherwise modified from time to time, collectively, the
“Bakersfield Loan Documents”);
     WHEREAS, the Borrowers, the Guarantor Companies, the Lenders, Bank Leumi
and the Agent wish to amend the Credit Agreement and the Loan Documents, in
order to exclude the Released Parties from certain provisions of the Credit
Agreement that would otherwise be applicable to such Subsidiaries of the Parent;
and
     WHEREAS, the Borrowers and the Guarantor Companies have requested that the
Agent and the Required Lenders (i) consent to and waive any Event of Default
that would or will otherwise arise under Section 10.01(c) or (d) of the Credit
Agreement as a result of a breach of Section 7.02(a) or (b) of the Credit
Agreement as a result of the execution of the Bakersfield Loan Documents,
(ii) consent to the release of the Agent’s Liens on the Released Parties’
Capital Stock and all assets of the Released Parties and (iii) release the
Released Parties from the Credit Agreement and the other Loan Documents and all
Obligations thereunder;
     NOW, THEREFORE, in consideration of the foregoing and the mutual covenants
herein contained, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereby agree as
follows:
     1. Definitions. Any capitalized term used herein and not defined shall have
the meaning assigned to it in the Credit Agreement.
     2. Amendments to Credit Agreement.
          (a) Deletion of Existing Definition. The defined term “Alon Interests”
in Section 1.01 of the Credit Agreement is hereby deleted.
          (b) New Definitions. Section 1.01 of the Credit Agreement is hereby
amended to add the following defined terms in the appropriate alphabetical
order:
     “‘Alon Brands’ means Alon Brands, Inc., a Delaware corporation that was
formerly Alon USA Interests, LLC, a Texas limited partnership immediately prior
to its conversion and change of name.”
     “‘Bakersfield Assets’ means Alon Bakersfield Assets, Inc., a Delaware
corporation and a direct subsidiary of Bakersfield Holdings.”
     “‘Bakersfield Holdings’ means Alon Bakersfield Holdings, Inc., a Delaware
corporation and a direct, wholly-owned subsidiary of Alon Assets.”

- 2 -



--------------------------------------------------------------------------------



 



     “‘Bakersfield Logistics’ means Alon Bakersfield Logistics, Inc. a Delaware
corporation and a direct subsidiary of Bakersfield Holdings.”
     “‘Bakersfield Operating’ means Alon Bakersfield Operating, Inc., a Delaware
corporation and a direct subsidiary of Bakersfield Holdings.”
     “‘Bakersfield Subsidiaries’ means Bakersfield Holdings, Bakersfield Assets,
Bakersfield Operating, Bakersfield Logistics and each of their respective
Subsidiaries (other than any Person that has been at any time a party to the
Credit Agreement).”
          (c) Amendment and Restatement of Existing Definitions. The following
defined terms in Section 1.01 of the Credit Agreement are hereby amended and
restated in their entirety to read as follows:
     “‘Excluded Subsidiaries’ means (i) the Subsidiaries of Alon Brands,
(ii) the Bank of America Financed Subsidiaries, (iii) the Alon Louisiana
Subsidiaries, and (iv) the Bakersfield Subsidiaries.”
     “‘Fixed Assets and Other Specified Property’ means any (a) Fixed Assets,
(b) any Capital Stock issued by a Subsidiary of a Company and owned by a Company
(other than any Capital Stock of (i) the Bank of America Financed Subsidiaries
owned by Paramount Petroleum Holdings, (ii) Alon Brands owned by Alon LP,
(iii) any Subsidiary of Alon Brands, (iv) any Alon Louisiana Subsidiary and
(v) any Bakersfield Subsidiary), and (c) any Indebtedness owed by one Company to
another Company which is evidenced by a promissory note.”
          (d) References to the term “Alon Interests”. Each reference to “Alon
Interests” in the Credit Agreement and the other Loan Documents is hereby
deleted and each such reference is replaced with “Alon Brands”.
          (e) Representations and Warranties; Subsidiaries. Section 6.01(f) of
the Credit Agreement is hereby amended by deleting the words “the Bank of
America Financed Subsidiaries and the Alon Louisiana Subsidiaries” and by
substituting therefor the following: “the Bank of America Financed Subsidiaries,
the Alon Louisiana Subsidiaries and the Bakersfield Subsidiaries”.
          (f) Affirmative Covenants; Subsidiaries, Etc. Section 7.01(b)(i) of
the Credit Agreement is hereby amended by deleting the first parenthetical
(which begins in the first line) in its entirety and by substituting therefor
the following:

- 3 -



--------------------------------------------------------------------------------



 



“(other than (A) a Subsidiary of Alon Brands, (B) any direct Subsidiary of the
Parent and any Subsidiary of any direct Subsidiary of the Parent (other than
Subsidiaries of Alon USA), (C) the Bank of America Financed Subsidiaries,
(D) the Alon Louisiana Subsidiaries and (E) and the Bakersfield Subsidiaries)”
     3. Amendments to the Pledge Agreement and Security Agreement.
          (a) Section 2 of the Pledge Agreement is hereby amended by deleting
the last sentence of Section 2 in its entirety and by substituting therefor the
following:
“Anything to the contrary notwithstanding, the Pledged Shares shall not include
(i) the Capital Stock of Alon Brands, Inc., a Delaware corporation (f/k/a Alon
USA Interests, LLC, a Texas limited liability company), and its Subsidiaries,
(ii) the Capital Stock of the Bank of America Financed Subsidiaries, (iii) the
Capital Stock of the Alon Louisiana Subsidiaries, (iv) the Capital Stock of the
Bakersfield Subsidiaries and (v) Capital Stock in any Pledgor held by management
or employees or issuable upon the exercise of warrants or options, in each case
to the extent permitted by and in accordance with the Revolving Credit
Agreement.”
          (b) Section 2 of the Security Agreement is hereby amended by deleting
the last sentence of Section 2 in its entirety and by substituting therefor the
following:
“Anything to the contrary notwithstanding, Collateral shall not include (i) the
Capital Stock of the Bank of America Financed Subsidiaries, (ii) the Capital
Stock of the Alon Louisiana Subsidiaries, (iii) the Capital Stock of Alon Brands
and its Subsidiaries and (iv) the Capital Stock of the Bakersfield
Subsidiaries.”
     4. Waiver, Consent and Release. Subject to the satisfaction of the
conditions contained in Section 7 hereof and pursuant to Section 12.03 of the
Credit Agreement:
          (a) The Agent and the Required Lenders consent to, and waive any
Default or Event of Default that would otherwise arise under Section 10.01(c) or
(d) of the Credit Agreement as a result of a breach of Section 7.02(a) or (b) of
the Credit Agreement by reason of the execution and delivery of the Bakersfield
Loan Documents.
          (b) The Agent and the Required Lenders hereby release their security
interest in and lien on the Capital Stock and all assets of the Released Parties
and release the Released Parties from the Credit Agreement and the other Loan
Documents and all Obligations thereunder.
     5. Releases of Security Interests and Liens.
          (a) Subject to the satisfaction of the conditions set forth in
Section 7 hereof, the Agent’s security interest in and lien on the Capital Stock
and assets of the Released

- 4 -



--------------------------------------------------------------------------------



 



Parties is hereby released without recourse, representation or warranty of any
kind, express or implied and at the sole cost and expense of Borrowers.
          (b) The Agent will, at the request of Administrative Borrower, execute
and deliver, and hereby authorizes the Administrative Borrower to execute and
deliver, such other instruments and documents, and take such further action, as
Administrative Borrower may reasonably request to effect or evidence the
termination of Agent’s security interest in and lien on the Capital Stock and
assets of the Released Parties and releases the Released Parties from the Credit
Agreement and the other Loan Documents and all Obligations thereunder as
provided in clause (a) above, but without recourse, representation or warranty
of any kind, express or implied, and at the sole cost and expense of Borrowers.
     6. Representations and Warranties. To induce the other parties hereto to
enter into this Agreement, the Loan Parties represent and warrant to the Agent
and the Lenders that, as of the Agreement Effective Date (as defined below):
          (a) The execution, delivery and performance by each of the Loan
Parties of this Agreement has been duly authorized by all requisite corporate
actions; that this Agreement has been duly executed and delivered by each of the
Loan Parties; and that this Agreement and the Credit Agreement, as amended by
this Agreement, constitute legal, valid and binding obligations of the Loan
Parties, enforceable against them in accordance with its terms (subject to the
applicable bankruptcy, reorganization, insolvency, moratorium or similar laws
affecting creditors’ rights generally and subject, as to enforceability, to
equitable principles of general application (regardless of whether enforcement
is sought in a proceeding in equity or at law)).
          (b) The representations and warranties contained in Article VI of the
Credit Agreement and in each other Loan Document and certificate or other
writing delivered to Agent or any Lender pursuant thereto on or prior to the
Agreement Effective Date are true and correct in all material respects on and as
of the Agreement Effective Date, after giving effect to the terms of this
Agreement, as though made on and as of such date, except to the extent that such
representations and warranties expressly relate solely to an earlier date (in
which case such representations and warranties shall be true and correct in all
material respects on and as of such date).
          (c) No Default or Event of Default has occurred and is continuing on
the Agreement Effective Date or will result from this Agreement becoming
effective in accordance with its terms.
          (d) The organizational structure of Parent and its Subsidiaries is as
set forth on Schedule A hereto.

- 5 -



--------------------------------------------------------------------------------



 



     7. Conditions to Effectiveness. The effectiveness of this Agreement is
subject to the fulfillment on or before June 1, 2010, in a manner satisfactory
to the Agent, of the condition precedent that this Agreement shall have been
executed and delivered by the Loan Parties, the Agent and the Lenders (the date
such condition is fulfilled is hereafter referred to as the “Agreement Effective
Date”).
     8. Reservation of Rights. This release shall apply only to the Capital
Stock and all assets of the Released Parties and does not, in any manner
whatsoever, allow for the release of liens on any other Collateral of any other
Loan Party. The Agent’s liens on all such other Collateral shall remain in full
force and effect. No action or acquiescence by the Agent and the Lenders,
including, without limitation, the amendment under this Agreement of, or the
acceptance of any payments under, the Credit Agreement, shall constitute a
waiver of any Default or Event of Default, except as expressly set forth herein.
Accordingly, the Agent and the Lenders reserve all of their rights under the
Credit Agreement, the Loan Documents, at law and otherwise regarding any such
Default or Event of Default.
     9. Continued Effectiveness of Loan Documents. Each of the Loan Parties
hereby (i) confirms and agrees that each Loan Document to which it is a party
is, and shall continue to be, in full force and effect and is hereby ratified
and confirmed in all respects except that on and after the Agreement Effective
Date all references in any such Loan Document to “the Credit Agreement”,
“thereto”, “thereof”, “thereunder” or words of like import referring to the
Credit Agreement shall mean the Credit Agreement as amended by this Agreement,
and (ii) confirms and agrees that to the extent that any such Loan Document
purports to assign or pledge to the Collateral Agent, or to grant to the
Collateral Agent a security interest in or lien on, any collateral as security
for the Obligations of the Loan Parties from time to time existing in respect of
the Credit Agreement and the Loan Documents, such pledge, assignment and/or
grant of the security interest or lien is hereby ratified and confirmed in all
respects, except with respect to the Capital Stock or other Collateral released
hereunder.
     10. Loan Parties; Borrowing Base; Intercreditor Agreement.
          (a) Notwithstanding anything to the contrary, after the Agreement
Effective Date:
               (i) none of the Released Parties shall be deemed to be a Loan
Party, a Company, or a Guarantor Company under the Credit Agreement or any of
the other Loan Documents;
               (ii) no assets of the Released Parties shall be included in any
calculation of the Borrowing Base under the Credit Agreement;
               (iii) the Capital Stock and all assets of the Released Parties
shall no longer be collateral of the Agent and the Lenders under the
Intercreditor Agreement;
               (iv) the Released Parties shall be released from the
Intercreditor Agreement; and

- 6 -



--------------------------------------------------------------------------------



 



               (v) none of the Released Parties shall be subject to the terms
and conditions of the Credit Agreement and the other Loan Documents, and no
Default or Event of Default shall result on account of any representation,
warranty, covenant or agreement set forth in the Credit Agreement and the other
Loan Documents insofar as they relate to any Released Party or any action or
failure to act by any Released Party.
          (b) In no event shall any Person that has been at any time a party to
the Credit Agreement be a Released Party.
     11. Miscellaneous.
          (a) This Agreement may be executed in any number of counterparts and
by different parties hereto in separate counterparts, each of which shall be
deemed to be an original, but all of which taken together shall constitute one
and the same agreement. Delivery of a counterpart hereby by facsimile
transmission shall be equally effective as delivery of a manually executed
counterpart hereof.
          (b) Section and paragraph headings herein are included for convenience
of reference only and shall not constitute a part of this Agreement for any
other purpose.
          (c) This Agreement shall be governed by, and construed in accordance
with, the laws of the State of New York.
          (d) The Loan Parties will pay on demand all reasonable fees,
reasonable out-of-pocket costs and expenses of the Agent in connection with the
preparation, execution and delivery of this Agreement, including, without
limitation, the reasonable fees, out-of-pocket disbursements and other client
charges of Schulte Roth & Zabel LLP.
[REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK]

- 7 -



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be
executed by their respective officers thereunto duly authorized, as of the date
first above written.

                      Borrower:    
 
                    ALON USA, LP    
 
                    By:   Alon USA GP, LLC, a Delaware limited
liability company, its general partner    
 
               
 
      By:   /s/ Shai Even    
 
               
 
      Name:   Shai Even    
 
      Title:   Senior Vice President and Chief Financial Officer    



 



--------------------------------------------------------------------------------



 



                  Guarantor Companies:    
 
                ALON USA OPERATING, INC
ALON USA REFINING, INC.
ALON USA, INC.
ALON USA ENERGY, INC.
ALON PARAMOUNT HOLDINGS, INC.
ALON USA GP, LLC
ALON ASSETS, INC.    
 
           
 
  By:   /s/ Shai Even    
 
           
 
  Name:   Shai Even    
 
  Title:   Senior Vice President and Chief Financial Officer    
 
                ALON USA CAPITAL, INC.    
 
           
 
  By:   /s/ Harlin Dean    
 
           
 
  Name:   Harlin Dean    
 
  Title:   Vice President and Secretary    
 
                ALON CRUDE PIPELINE, LLC    
 
           
 
  By:   /s/ Shai Even    
 
           
 
  Name:   Shai Even    
 
  Title:   Vice President and Chief Financial Officer    
 
                ALON BRANDS, INC.
ALON USA DELAWARE, LLC
ALON PIPELINE LOGISTICS, LLC    
 
           
 
  By:   /s/ Shai Even    
 
           
 
  Name:   Shai Even    
 
  Title:   Vice President    



- 2 -



--------------------------------------------------------------------------------



 



                  Agent and Lender:    
 
                ISRAEL DISCOUNT BANK OF NEW YORK    
 
           
 
  By:   /s/ Amir Barash    
 
           
 
  Name:   Amir Barash    
 
  Title:   SVP    
 
           
 
  By:   /s/ Zalutki Hai    
 
           
 
  Name:   Zalutki Hai    
 
  Title:   AVP    

- 3 -



--------------------------------------------------------------------------------



 



                  Lender and Co-arranger:    
 
                BANK LEUMI USA    
 
           
 
  By:   /s/ Michaela Klein    
 
           
 
  Name:   Michaela Klein    
 
  Title:   SVP    
 
           
 
  By:   /s/ Noam Katz    
 
           
 
  Name:   Noam Katz    
 
  Title:   BO    

- 4 -